Mr. JUSTICE STENGEL, dissenting: Because I believe that the initial stop of the car defendant was driving was justified under Terry v. Ohio (1968), 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868, and that the police officer required no further justification to transport defendant to the Riverview Inn for identification by the victims, I respectfully dissent. The majority does not decide the propriety, under Terry, of the initial stop. A cursory consideration of that issue is necessary. At 11 p.m. on November 15, 1979, Officer Dugan received a radio report about an armed robbery committed on the Liverpool Blacktop, a country road which passes through an area of farmland between Liverpool and Route 24. After obtaining a general description from the victims of the robbers (one had bushy brown hair and a blue coat, and another stood 5 feet, 11 inches tall, and had medium length blond hair), Dugan drove north on the blacktop to check out the area of the robbery. Dugan testified there was little traffic on the blacktop that night. About one-half hour after the robbery, he observed two individuals matching the general description driving north together on the blacktop. Certainly, sufficient specific and articulable facts were available to justify the limited intrusion of a Terry investigative stop. See People v. Grice (1980), 87 Ill. App. 3d 718, 410 N.E.2d 209; and People v. Garza (1976), 44 Ill. App. 3d 30, 357 N.E.2d 1264. The more substantial question presented by this appeal is whether the transportation of defendant to the Riverview Inn for the showup was part of the investigatory stop justifiable under Terry, or whether it was, as the majority states, for all practical purposes indistinguishable from an arrest and justifiable only by probable cause. In District of Columbia v. M.M. (D.C. App. 1979), 407 A.2d 698, a police officer observed two individuals matching the general description of robbery suspects about a mile from the scene of the crime and 25 minutes after its occurrence. He stopped them and transported them back to the crime scene where they were identified by an eyewitness. The trial court suppressed the on-the-scene identification, as well as other evidence, on the theory that “when the officer stopped [defendants] 000 and placed them in his cruiser to return them to [the crime scene] for viewing, this constituted an arrest for which there was no probable cause.” (407 A.2d 698, 700.) The reviewing court reversed, concluding that the initial investigatory stop was proper under Terry, and that the subsequent transportation of defendants to the crime scene did not require probable cause. In reaching the latter conclusion the court distinguished Dunaway v. New York (1979), 442 U.S. 200, 60 L. Ed. 824, 99 S. Ct. 2248, as follows: “There, the defendant was taken to the police station and placed in its interrogation room for questioning without probable cause. The Court concluded that this governmental intrusion ‘was in important respects indistinguishable from a traditional arrest’ and hence went beyond what Terry permits. Here, the record reflects police action of detaining prime criminal suspects on the street until identification could be made.” 407 A.2d 698, 701 n.3. In the case under review Officer Dugan testified that the Riverview Inn where defendant was taken for the showup was only 2 or 3 miles from where the initial stop took place. As in M.M., the showup was part of the investigatory stop. Given the rural nature of the area, the Riverview Inn was certainly “in the vicinity” of the initial stop. (See Ill. Rev. Stat. 1979, ch. 38, par. 107 — 14. See also my opinion in People v. Herron (1980), 89 Ill. App. 3d 1048, 412 N.E.2d 1365.) In my view, defendant was not arrested until after he was identified by Mrs. Morse at the Riverview Inn. Our supreme court has on several occasions upheld prompt identifications of suspects by witnesses or victims near the scene of the crime. As stated in People v. McKinley (1977), 69 Ill. 2d 145, 153, 370 N.E.2d 1040, 1043, cert. denied (1978), 435 U.S. 975, 56 L. Ed. 2d 69, 98 S. Ct. 1623: “The procedure tends to insure accuracy, not bring about misidentifications. It ‘fosters the desirable objectives of fresh, accurate identifications which may lead to the immediate release of an innocent suspect and at the same time enable the police to resume the search for the fleeing offender while the trail is fresh.’ [Citation.]” Regrettably, under the majority opinion in the instant case, the usefulness of the showup procedure will be unnecessarily curtailed. For the reasons stated above, I would affirm the judgment of the Circuit Court of Fulton County.